Smith, P.J.:
The facts in this case are so complicated that it is impossible in an opinion of reasonable length to set them forth fully. "We are indebted to the counsel, both for the appellants and respondent, for a concise and admirable analysis of the facts presented in their briefs. Those facts only will be here discussed which seem to us controlling of the issues which we are required here to determine.
The plaintiff is now a large stockholder in the road, and was one of the directors at the time this contract was made.. This action is brought in his behalf and in behalf of all others similarly situated. It is brought for the corporation upon the ground that the corporation itself is now under the control of directors named by these defendant contractors, and, therefore, disqualified from protecting the interest of the corporation as against the contractors. At the beginning of the trial it was stipulated “ that the cause of action which plaintiff seeks to enforce, and the relief he seeks to obtain, are such as the corporation might have enforced and obtained on its "own behalf and for its own benefit had it chosen so to do.”
The most prominent issue raised before the referee was as to the provision in the contract in reference to the extension of this road to .Lake Placid. The claim of the plaintiff is that tins provision constitutes an obligation binding upon the contractors tó so extend the road and to commence work within three years. While the three years had not elapsed at the time of the commencement of the action, they claim that the contractors have denied any obligation in reference thereto under the contract, and have openly asserted that they did not intend to build such a road. These facts they claim *311authorize a rescission of the contract at this time, with such restoration of the status quo as is under all the circumstances possible. The contention of the defendants on the other hand is, that this provision of the contract has no binding force ; that it was not inserted as a substantive part thereof, and that it is only an expression of a hope or perhaps an expectation that such an extension can be made within the three years named in the contract. The referee has found with the plaintiff, has given force to this provision of the contract as an imperative obligation, has found that the defendants entered into the contract without any intention to comply therewith, and for this as one of the grounds has decreed a rescission.
Upon the face of the contract, unaided by extraneous circumstances, we are of opinion that an obligation is therein assumed'by the defendant contractors in relation to this extension. The other provisions of the contract all have reference to the transformation of the road into an electric road, and for a short extension upon the one end to the dock at Port Kent, upon the other end tó the upper bridge in the village of Keeseville. The transfer to the contractors of the stock of the road and of the bonds are for this purpose only. No provision is made for financing any extension to Lake Placid, which extension would cost, as appears in the evidence, upwards of one million dollars. All other obligations assumed by the contract are assumed in express terms of agreement, while the provision relating to the Lake Placid extension is stated only as an understanding. But the writing stating the understanding of the parties as to its acts thereafter to be done, contains prima facie an agreement to do those acts. (Jones v. Kent, 80 N. Y. 585.) If such expression be here of doubtful interpretation, by reason of its relation in the paper writing to other express agreements, that doubt would seem'to be dispelled by the specific provision that the work was to be begun “ within not longer than three years.” The expression of a mere hope or expectation is not usually qualified by an imperative limitation as to the time in which the act is to be done. The different phraseology in this part of the writing might easily be accounted for by the fact that Powers and Mansfield were not contracting themselves to perform the work, as is the nature of the other agreements made by them in the contract. In fact it is doubtful if the contract is sufficiently definite so that a *312court of equity could enforce it specifically, .or that damages for its breach could be measured and recovered. The dominant purpose, however, of these owners and directors of this road was confessedly to procure this extension. However incomplete this part of the contract may be, it contains at least a stipulation on the part of these contractors to accomplish if possible this extension through the railroad which they control. This effort they have agreed to make in good faith, and the very fact that a'breach of the defendants’ agreement possibly cannot be measured in damages, is all the more reason why the plaintiff should be protected by a court of equity, either in obtaining a conscientious fulfillment of the defendants’ obligations, or a rescission of the contract for the willful breach thereof. This little road of six or eight miles is a necessary part of an extended road to Lake Placid. In the hands of the defendant contractors repudiating both legal and moral obligations to make the extension, the plaintiff and those whom he represents are forever blocked in accomplishing what was their primal purpose in making this contract with the defendants. It would seem strange indeed if equity be powerless to give relief. Moreover, the traffic from Lake Placid is a material part of the patronage which this railroad needs, and it is a matter, therefore, of moment to the railroad itself, as well as to the directors of the road and residents of the village of Iieeséville.
If this provision of the contract be read in connection with attendant circumstances, the defendants’ obligation thereunder' is not less clear. Efforts had been made to transfer the road to the Delaware and Hudson, but upon the express condition that the road would b.e extended to Lake Placid. To this condition the' Delaware and Hudson refused to accede, and for that reason negotiations were abandoned. Thereafter a proposition was made to these defendant contractors to give to them the stock of the road, on condition that the road be extended to Lake Placid. This proposition was at first refused. Thereafter negotiation's were taken' up. The defendant contractors submitted a form of contract which contained no provision as to the extension to Lake Placid. This contract the directors refused to sign until this provision was inserted. The defendants contend that the provision was allowed to remain in the contract that was signed *313upon the assurance that it was not binding, but was simply inserted for the purpose of misleading somebody. It will be borne in mind that both upon the trial and upon this appeal the defendants’ counsel assert that this provision of the contract has no binding force. The testimony of the defendants themselves as to the reason for the-insertion of this provision is both interesting and instructive. Mr. Mansfield, when upon the stand testifying as to the negotiations at the time of the signing of the contract, says: “Mr. Powers had the draft which Mr. Boynton had drawn up over night. I thinlc Mr. Boynton had the old one, or else Mr. Powers had both. Mr. Powers was excited and Mr. Boynton ivas excited, but talking in a low tone to themselves, and Mr. Powers pointed out to Mr. Boynton and said, ‘ You changed this whole thing,’ and Mr. Boynton said; ‘ Bo,’ only that he changed the language, not the sense. Mr. Powers looked down through and concluded it was so, and he says, 1 There was no such thing as that ’ — the paragraph relating to the extension to Lalce Placid — and Mr. Boynton said, Bo, but that was to satisfy some of the directors who would be asking about the matter, and didn’t want to give the impression that the thing had been abandoned, but that it was not binding upon us, and that it didn’t make any difference in the contract, and he advised Mr. Powers to sign it, and Mr. Powers said all right, practically. Q". Did you state yesterday that Mr. Powers stated that that was not to be in the contract, and Mr. Boynton replied, well, that was to satisfy some of the directors, or else they wouldn’t sign the contract? A. Bo, sir; I don’t think so. Will not swear I didn’t. Q. That is the inference ? A. That was the inference. Q. That they would not sign it if it was not in ? A. Bo. * * * After that conversation Mr. Powers and myself went into the meeting of the Board of Directors, and the contract was signed with that provision in it. Q. Did anybody state to that board, or any member of it, that Mr. Boynton stated to you or to Mr. Powers that this -provision in the contract was not binding upon you, and was inserted because some of the directors would not sign it'otherwise ? A. Bo, sir.” Mr. Mansfield is further asked: “ Q. It comes to about this, as you understand this contract, it imposes no obligation whatever on Powers & Mansfield to build any extension to Lake Placid ? A. Yes, sir. Q. You have taken that position from the start and *314stuck to it ? A. Yes, sir.” It appears that there were afterwards negotiations between the defendants and Mr. Culver, of the Delaware and Hudson Company; that Mr. Willcox, the president of that company, did not want to take the contract because of this clause providing for the extension to Lake Placid. Mr. Mansfield swore that Mr. Culver did not think that was a serious matter; “ That' it didn’t involve us in the actual performance of that, and Mr. Wilcox took issue and the conversation came up on Mr. Wilcox’s part as to beginning within three years, and Culver made the remark, £It is easily overcome by the showing of performance, laying a few rails,’ which I thought was true, and that was Mr. Culver’s remark, and Mr. Wilcox didn’t, like that. • Q. You thought Mr. Culver’s view was true?- A. Yes, sir. Q. A show of performance would be sufficient ? A. Which constitutes an actual beginning. Q. You did agree with Culver’s statement, that if you began within three years and laid a few rails that that would be sufficient ? A. If it had any binding qualities that would be an answer.”
How turn to Mr. Culver’s evidence. He swears, in speaking'of these negotiations: “They (the defendants) tried to persuade us that the word £ commence ’ did not mean anything more than just.simply laying one rail and that would comply with their obligation. We couldn’t see it in that way. * * '* We simply told them that unless that difficulty was removed1 we couldn’t do anything. ■ Q. How what difficulty did'you state or did they state that you refer to as a difficulty? A. Well, they said there wasn’t any difficulty because that word really didn’t mean very much and the whole arrangement didn’t mean very much and that they never expected to build the road.” Mr. Powers in his testimony admits that the contract that was .originally brought was not satisfactory, and that he and Mr. Boynton, an attorney representing the directors, finally “ arrived at a draft of contract which was satisfactory to- them, Mr. Boy ton said, and which I agreed to.” That Mr. Boynton was to put it in typewriting, but that the contract produced the next morning differed from that agreed to, and Mr. Powers swears that it “ had been changed as I thought radically all the way through, and then glancing down and coming to the bottom I saw this Lake Placid clause on the end of it and I turned to Mr. Boynton, I was thor*315oughly angry, and I said: ‘ Here, this won’t do ; you have changed this thing all the way through.’ He came over and leaned over and said, ‘ Sir. Powers, these changes I have made are only changes in the verbiage, you will find; come this way and look them over with me.’ We stepped up and I think Mr.Mansfield followed me over; Mr. Boynton proceeded to take the paper to show me that he had used his own legal form for the heading of the agreement, to which I could see no particular objection, and then he said, ‘ This matter of the escrow stock you see is just the same thing; I have only changed the wording a little.’ I ran down through the agreement hastily with him; I should think we stood there perhaps five minutes or more looking the paper over, and finally I said, 1 Here, you put this Lake Placid clause in here, we didn’t agree to that; ’ ' he said, ‘ Oh, well, you are going to own the road ; this don’t bind you in any way, but some of our directors wanted to have it put in there to show that the Lake Placid extension has not been given up.’ I said, ‘ With that understanding, why, I will sign the paper; with your explanation I will sign the paper,’ and we turned around and I think I turned to the board then and said to them — 1 don’t know but I said it to them in Mr. Boynton’s presence ; I think he was there — I think 1 spoke out loud so they could all hear me, stepping up to the circle of the directors as they sat about the room; then I think Mr. Baber made some statement that they would take a vote on it, that the thing was apparently agreeable to them, and I think they passed a resolution authorizing him to sign an agreement.” He afterwards swears that he does not think the board of directors overheard this talk with Boynton, and that when- he. spoke to the directors he “ didn’t say a word to the Board of Directors, except that with Mr. Boynton’s explanation I was ready .to sign the contract.” How it will be borne in mind that this evidence of Mansfield and of Powers is explicitly contradicted by Boynton, and every one of the directors swears that this contract was authorized, not for the purpose of misleading the people of Keeseville, but upon the understanding that the defendants were assuming a binding obligation to construct or have constructed this extension to Lake Placid. Upon the testimony of the defendants themselves, however, it will be noted that this secret understanding which they claim was not with the directors, but was with Mr. Boynton. The purpose of *316this insertion in the contract, as sworn to by them, was to deceive the directors. Although Hr. Boynton was the agent of the directors, it can hardly be claimed that he represented them in any arrangement the purpose of which was to deceive his principals. To insert stipulations in a contract which are supposed not to be binding, for the purpose of deceiving the other contracting party, is playing with fire, and these defendants have little cause for complaint if that fire burns. Whatever may be thé legal construction of the phraseology in this stipulation, upon their own testimony they knew that the directors supposed that they were getting from them a binding obligation to construct or have constructed this ■ extension, and with that knowledge the contract becomes effective as containing such a stipulation. In Barlow v. Scott (24 N. Y. 40) the head note in part reads : “ A promise is to be interpreted in that sense in which the promisor knew that the promisee understood it.” In White v. Hoyt (13 N. Y. 505) it is stated in the head note : “ Where the terms of a promise admit of more senses than one, it is to be interpreted in the sense in which the promisor had reason to suppose it was understood by the promisee;” At page'511 of the opinion Allen, J., says: “ The rule in ethics is, that ‘ when the terms of a promise admit of more senses than one, the promise is to be performed in that sense in which the promisor apprehended at the time the promisee received it,’ and this is the established rule at • law, as well as in morals. In the language of the books, it is to be interpreted in the sense in which the promisor had reason to suppose it was understood by the promisee.” In that case it was also held that under circumstances similar to those in the case at bar, the interpretation of the contract might become a question of fact to be determined upon all the evidence surrounding the making of the contract. In the case at- bar the referee has found with the plaintiff both as to what was understood by the directors of the company at the time the contract was made, and also as to what was expressly agreed between them and the defendants and was supposed by them to have been incorporated into the writing. The conclusion of the referee upon- thé fact finds full corroboration in the resolution passed by the board of directors in reference to delivering to the contractors -the bonds of the road, which were demanded by the contractors. A resolution was passed that they might be delivered *317upon the giving of security upon the part of the contractors. That resolution recites, “ without wai/oi/ng in any way amy other covenant or obligation of said contract of June 10, 1903, to be performed on the part of said Powers and Mansfield as to the extension of said road to Zalee Placid.” The evidence is to the effect that this resolution was voted for'by both Powers and Mansfield, and it was so found by the referee. Powers and Mansfield denied that they voted for the resolution, but it is not pretended anywhere in the evidence that they raised any question at that time or at any. other time as to the form of the resolution and its recognition of an obligation on their part as to the extension to Lake Placid.
As before indicated, it is not necessary to construe this contract as a personal obligation on the part of the contractors themselves to build the extension. Mor is it necessary that the damages for a breach should be so definite that the company could recover them in a legal action. If the contract be construed as before indicated, as a contract that the railroad company shall if possible build the extension and commence within three years, that is a substantive obligation, and although the time has not expired within which work may be commenced, the plaintiff is not bound to wait until the expiration of the three years, because of the fact that the binding force of the contract is denied by the defendants, and all obligation thereunder is repudiated and disowned. In L. S. & M. S. Ry. Co. v. Richards (152 Ill. 59) a similar question was presented, and the rule is thus stated in the opinion: “ It seems clear, both upon principle and by authority, that where one party to an executory contract refuses to treat it as subsisting and binding upon him, or by his acts and conduct shows that he has renounced it and no longer considers, himself bound by it, there is, in legal effect, a prevention of performance by the other party, and it can make no difference whether the contract has been partially performed or the time for performance has not yet arrimedP This contract was to build that extension “ as soon as practicable.” The attitude of the defendants in renouncing all obligation thereunder disqualified them from determining when the building of the road would be practicable, and at once creates a breach for which a rescission is authorized. Two years had passed since the contract was made, and no substantial effort has been made looking to the performance of this part of the *318contract. (See, also, Burtis v. Thompson, 42 N. Y. 246; Howard v. Daly, 61 id. 362; Ferris v. Spooner, 102 id. 10.) It cannot defeat the plaintiff’s rights that after' the action was commenced application was made by the defendant road for leave to increase its capital stock to $1,000,000 for the purpose of constructing this extension. Their application might well be deemed to have been made in bad faith when made by a party repudiating all obligation under the contract.
If we are right in these views, the learned referee properly concluded that the contract should be rescinded, and it becomes unnecessary for us to consider other grounds of rescission as found by him.
The interlocutory judgment from which this appeal has been taken has assumed to rescind and cancel this contract; has directed the defendants to return the 2,929 shares of the capital stock of the Keeseville Kail road Company, which had been issued to said Powers and Mansfield, and restrained the said Powers and Mansfield from voting thereupon ; has directed the return by the defendants Powers and Mansfield and the Powers and Mansfield Company, the assignees of the contract, of the bonds amounting to $145,000, with all coupons attached, and in case of failure to deliver the said bonds, then the return of the par value thereof with ten per cent in addition ; has directed an accounting of the transactions of the defendants Powers and Mansfield of the receipts of the road and expenditures, and has given them a credit only for the moneys expended prior to March 5, 1905, at the time of the commencement of the action. The judgment has further directed the defendant the Keeseville National Bank to deliver and return to each stockholder of the defendant railroad company, or to his assignees, the certificate of stock deposited by the said stockholders with said bank, pursuant to a so-called escrow agreement, dated June 10, 1903. Bnrther provision was made in reference to a contract that had been made by the Keeseville Electric Company, which will hereafter be referred to.
The appellants insist that at least the defendants should be allowed for all the moneys expended in the transformation of the road up to the time of the judgment, and that in this respect, at least, the judgment is wrong. The respondent contends in support of this judgment, first, that the rescission decreed is a rescission which *319operates from the time of the making of the contract, or at least from the time of the commencement of the action, and that all expenditures thereafter made were made by the defendants at their own peril. It is not necessary to decide here what may be the technical legal effect of this rescission, or as to when it is operative; nor is it necessary to decide as to what rights these defendants would have if they were in court in an affirmative action, asking reimbursements for the moneys expended. The equitable doctrine, that he who seeks equity must do equity, has no legal limitations to prohibit the court from making as a condition to the relief such a compensation to a defendant as is just. It is a further rule in equity that a decree is based upon the facts existing at the time the decree is entered, and not upon the facts existing at the time the action is commenced. At the time this decree was entered this road had been nearly entirely transformed into an electric road, which was a step in the performance of the contract of material, advantage to the road. To compel the defendants to remove their movable property, and not to allow them therefor, would be to compel them to sell it as second-hand property, which would cause a material loss to them, while this property is of material advantage to the railroad to retain; We have no doubt, therefore, that while the defendants should be charged with all moneys received from the operation of the road and from the sale of bonds, they should also be allowed for all moneys expended in the execution of the contract made, whether expended before or after the commencement of the action. ' The return to the company of the 2,929 shares' of stock which were unissued at the time of the making of the contract is right. The direction that the Keeseville Bank return to the original holders, or their assigns, the stock deposited in escrow is included in the judgment as incidental to the relief granted. While the stipulation made by the parties would submit to the court simply the rights of the railroad company as if the action were brought by the railroad company, the action appears to have been fully tried, and if necessary, the court could relieve the plaintiff of the stipulation to the extent of authorizing the judgment ti’ansferring this stock by the bank to the individual who placed the same in escrow therein. But such in our judgment is not necessary. It would avail the company little if the majority of *320the stock were left with1 those who had no interest in or intention of extending the road to Lake Placid.
By the 7th clause of the contract the company was to procure and the contractors pay for proper water power to operate said electric road at a price mutually agreed upon. This power was not procured by the company prior to the time the . company was passed over into the control of Powers "and Mansfield, and thereafter the defendants Powers and Mansfield themselves purchased of the Keeseville Electric Light Company a majority of their stock, elected themselves directors of that company, and then made a contract with the railroad company for supplying electric power to the railroad company for the sum of $2,500 per year. Not having purchased the power for the company, Powers and. Mansfield turned back to the railroad company $25,000 in bonds, which they deemed an equivalent for not having been required to "purchase this power. The referee has found that the power was insufficient, the price was excessive, and that the contract was improvidently made for the railroad company and should be set aside. There is sufficient in the evidence at least, so that if this railroad is turned back to the original stockholders they should have the option to declare the contract void, and we cannot say that this conclusion of the referee is against the weight of evidence..
The interlocutory judgment has determined that Albert E. Powers, as surviving partner of the banking firm of D. Powers & Sons, deliver up and return to the defendant railroad company, within ten days from the entry of the judgment, thirty-seven bonds of that company now held by the said banking firm as collateral security for moneys borrowed by the contractors. While it appears that seventeen of these bonds were delivered to this banking firm after the commencement of this action, and as the said firm were parties to the action after they had notice of the plaintiff’s claim, it appears .that twenty of the bonds were held by the said banking firm prior to the commencement thereof. Whatever grounds of suspicion there may be that the said banking firm was not a bona fide holder of these bonds for value, there is no sufficient proof of mala fides upon its part, and as to such twenty bonds the interlocutory judgment should be modified so as not to require the said banking firm, or the survivor thereof, to return the same except upon pay*321ment of the amount for which they were originally delivered as collateral.
Our conclusion then is that this contract should be rescinded and annulled, and the parties placed as far as possible in statu quo, with an allowance to Powers and Mansfield and the Powers and Mansfield Company of the moneys necessarily and reasonably expended in the execution of the contract up to the date of the entry of this judgment, over and above the moneys that they have received from the road and from the sale of the bonds.
The interlocutory judgment should be modified in accordance with this opinion, and as so modified affirmed, without costs of this appeal to either party, the judgment to be settled ^before Coohrane, J.
All concurred, except Kellogg, J., dissenting in opinion, in which Chester, J., concurred.